Citation Nr: 1220318	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  08-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral pes planus with left anterior spur.

2.  Entitlement to service connection for a low back disability, claimed as secondary to service connected bilateral pes planus with left anterior spur.

3.  Entitlement to service connection for left Achilles tendon rupture, claimed as secondary to service connected bilateral pes planus with left anterior spur.

4.  Entitlement to service connection for left knee disability, claimed as secondary to service connected bilateral pes planus with left anterior spur.

5.  Entitlement to service connection for left hip disability, claimed as secondary to service connected bilateral pes planus with left anterior spur.

6.  Entitlement to service connection for right hip disability, claimed as secondary to service connected bilateral pes planus with left anterior spur.


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA), regional office (RO) in St. Petersburg, Florida.  

In November 2011, the Veteran provided testimony before the undersigned at a Travel Board hearing in St. Petersburg, Florida; a transcript of the hearing is of record.

The issue of entitlement to service connection for right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a rating in excess of 10 percent for bilateral pes planus with left anterior spur, and entitlement to service connection for a low back disability, left Achilles tendon rupture, left knee disability, left hip disability, and right hip disability are being REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Throughout the period on appeal, the Veteran's bilateral pes planus with left anterior spur has been shown to be at least moderate and manifested by pain on manipulation and use of the feet.


CONCLUSION OF LAW

The criteria for at least a 10 percent rating for bilateral pes planus with left anterior spur have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.326, 4.1, 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants at least a 10 percent rating for bilateral pes planus with left anterior spur; the issue of entitlement to a rating in excess of 10 percent is being remanded for additional development.  As no benefits are being denied, no discussion of VA's duty to assist and notify is required.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Under Diagnostic Code 5276, pes planus warrants a 10 percent evaluation when moderate, weight-bearing line over or medial to great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent evaluation may be assigned for severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A maximum 50 percent evaluation may be assigned for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

On VA examination in July 2007 the Veteran reported left heel pain every other day or every day.  Use of corrective shoe inserts helped a little.  Examination showed no tenderness of the feet except slight amount in the left heel.  The ball of the right foot appeared larger than that of the left foot.  The examiner described bilateral flat foot with normal weight bearing alignment of the Achilles tendon on the left and abnormal weight bearing alignment of the right foot with heel valgus.  

In private treatment reports dated from 2008 and 2009 the Veteran reported bilateral foot pain.

The Board finds that the medical evidence of record clearly supports at least a 10 percent rating for bilateral pes planus with left anterior spur throughout the appeals period.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  The evidence demonstrates at least a moderate level of disability associated with the bilateral pes planus, with pain on use of the feet.  Thus, a 10 percent rating may be granted based on the evidence currently of record.  With respect to a rating in excess of 10 percent, the Board notes that the evidence now of record shows a conflict as to whether the criteria for a higher rating is warranted, and that, given that the most recent VA examination was conducted in July 2007, a current examination is required to determine the current severity of the disability.  Thus, a remand is needed prior to consideration of a rating in excess of 10 percent.


ORDER

A rating of at least 10 percent for bilateral pes planus with left anterior spur is granted.


REMAND

As noted above, a current examination is necessary to determine the severity of the Veteran's bilateral pes planus with left anterior spur; the most recent VA examination of that disability was conducted in July 2007, and the Veteran has reported worsening of the disability since that time.  

With respect to the Veteran's claims for secondary service connection for his low back, left Achilles tendon, left knee, and left and right hip disabilities, the record contains private medical evidence suggesting a possible relationship between these disabilities and the service connected bilateral pes planus with left anterior spur.

A VA examiner in July 2007 indicated that it would be speculation to attempt to provide an opinion regarding a relationship between the service connected bilateral pes planus with left anterior spur and the claimed conditions.  Similarly, a VA physician in August 2010 who reviewed the claims folder without examination of the Veteran, stated that "absent medical literature" to support such a relationship it would speculative to relate the conditions to the service connected disability.  When VA undertakes the effort to provide an examination, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that the Veteran must be afforded a new examination.

Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, on remand, VA must determine whether it is at least as likely as not that any of the conditions for which the Veteran is seeking service connection was caused or aggravated by his service-connected bilateral pes planus with left anterior spur.

Finally, on remand, the RO must associate any pertinent, outstanding records with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed the impairment and severity of his bilateral pes planus and its relationship to his development of secondary conditions. He should be provided an appropriate amount of time to submit this lay evidence. 

2.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination to determine (A) the nature, extent, and severity of his service-connected bilateral pes planus; and (B) the nature extent, onset and likely etiology of his claimed low back, left Achilles tendon rupture, left knee, and left and right hip disabilities.  The claims file, including a copy of this remand, must be made available to the examiner for review. 

(A)  Bilateral Pes Planus Examination:  In offering opinions, the examiner must acknowledge and discuss the Veteran's reports of any current relevant symptoms.  The examination should include the following.  Identify all musculoskeletal pathology of the feet found to be present.  The examination should include all indicated tests and studies, to include as relevant any motion studies such as to identify the presence and extent of abnormal pronation or abduction, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  The examiner should comment on the presence and extent of any other symptoms of pes planus for each foot, to include location of weight-bearing line; and any inward bowing of the tendo achillis, pain on manipulation and use of the foot, marked deformity (such as pronation, abduction), swelling, characteristic callosities, or spasm of the tendo achillis on manipulation.  The examiner should comment on the extent of severity of pes planus condition in each foot, specifically as to whether the condition is productive of severe or pronounced symptoms.  To the extent possible, fully describe any functional effects of the bilateral pes planus and the impact of such on his employability.  

(B) Low back, left Achilles tendon rupture, left knee, and left and right hip disabilities examination:  The examiner is asked to provide an opinion as to whether it is at least as likely as not that any diagnosis involving the low back, left Achilles tendon rupture, left knee, and left and right hip disabilities was caused or aggravated as a consequence of the Veteran's service-connected bilateral pes planus with left anterior spur.  In responding to this inquiry, the examiner should address whether the Veteran's bilateral pes planus with left anterior spur increased the likelihood that the Veteran would develop any of the conditions for which he seeks secondary service connection.

The examiner should prepare a legible report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions and private medical opinions of record. 

All findings and conclusions must be set forth in a legible report.

3.  Then, the RO should readjudicate the appeal.  If any benefit sought on appeal remains denied, the RO should issue the Veteran and his attorney an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


